IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GLUE WILKINS,                               : No. 24 MM 2019
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 HONORABLE RICHARD A. LEWIS,                 :
 PRESIDENT JUDGE, 12TH JUDICIAL              :
 DISTRICT,                                   :
                                             :
                     Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of May, 2019, the Application for Leave to File Original

Process, to the extent it seeks leave to file original process, is GRANTED. The “King’s

Bench Matter” is DENIED. The Prothonotary is DIRECTED to strike the name of the

judge from the caption.